Pee Cubiam,
When the same parties were before us in 1912 in an action to recover for the same injuries, the judgment was reversed because of error in the instructions on the measure of damages, but it was decided that the question of negligence was for the jury. It was said in the opinion of this court: “It may be conceded that upon the question of the contributory negligence of the appellee this is a close case, but after a careful review of all the testimony we have concluded it was for the jury.” See Reitler v. Railroad, 238 Pa. 1. At the second trial the testimony was substantially the same as at the first, and we find no error in the conduct of the trial.
The judgment is affirmed.